DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
(Claim 1, Line 5, “hot [[wind]] air”) it is recommended to substitute all instances of wind for air within the specification, drawings, and claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what components within the dry grinding chamber seal the space between the second blade and the grinding chamber using high-pressure air. From the claims .

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a cross section of the grinding chamber”. It is unclear to the examiner what measurement is being made here to compare to the surface area of the blade. Is this intended to be the surface area of a cross section of the grinding chamber, if this is intended to mean the diameter/radius of the cross section of the grinding chamber, or some other dimension to be taken from the grinding chambers cross-section. For the purposes of continued prosecution of the claimed subject matter it is assumed that this limitation is intending to compare the surface area of one side of any blade of a plurality of blades including the first and second blade to a cross sectional area of the grinding chamber.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “including the second blade”. Is this limitation intending to suggest that the cross section of the grinding chamber be added to the cross sectional dimension of the second blade? Or, is this limitation stating that the ratio would also apply to the second blade as well?

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a blade”. It is unclear to the examiner as to which blade this is to be referring to. Is this intended to be referencing the first blade, second blade, or another blade entirely?

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a ratio of surface area of one side of a blade to a cross section of the grinding chamber including the second blade is greater for the second blade than for the other blade”. It is unclear to the examiner as to whether the surface area of the cross section of the grinding chamber is intended to be any cross sectional surface area of the grinding chamber or if this is supposed to be a specific cross sectional area of the grinding chamber? Further, it is unclear to the examiner as to whether stating “is greater for the second blade” is referring to ratios of a single blade and cross section being compared to other ratios taken or if the ratio is somehow comparing the second blade to the ratio? Further, it is unclear as to whether the other blade defined is “a blade” or “a first blade” or “a second blade”.

Claims 10 & 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what components within the dry grinding chamber seal the space between the second blade and the grinding chamber using high-pressure air. From the claims it is unclear what aspect of the dry grinding machine fulfills the limitation “a space between the second blade and the grinding chamber is sealed by high-pressure air”. Thus, for the purpose of continued prosecution of the claimed subject matter it is assumed that the space between the second blade and the grinding chamber be capable of being sealed by high-pressure air.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a cross section of the grinding chamber”. It is unclear to the examiner what measurement is being made here to compare to the surface area of the blade. Is this intended to be the surface area of a cross section of the grinding chamber, if this is intended to mean the diameter/radius of the cross section of the grinding chamber, or some other dimension to be taken from the grinding chambers cross-section. For the purposes of continued prosecution of the claimed subject matter it is assumed that this limitation is intending to compare the surface area of one side of any blade of a plurality of blades including the first and second blade to a cross sectional area of the grinding chamber.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of “a blade”. It is unclear to the examiner as to which blade this is to be referring to. Is this intended to be referencing the first blade, second blade, or another blade entirely?

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a ratio of surface area of one side of a blade to a cross section of the grinding chamber including the second blade is greater for the second blade than for the other blade”. It is unclear to the examiner as to whether the surface area of the cross section of the grinding chamber is intended to be any cross sectional surface area of the grinding chamber or if this is supposed to be a specific cross sectional area of the grinding chamber? Further, it is unclear to the examiner as to whether stating “is greater for the second blade” is referring to ratios of a single blade and cross section being compared to other ratios taken or if the ratio is somehow 

Claims 13 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 & 14 are claiming the apparatus of the dry grinding machine based upon the material that the machine it intended to work upon. It is noted that the “inclusion of the material or article worked upon by a structure being claimed does not impart patentablility to the claims (please see MPEP 2115). Thus, the material intended to be worked upon by the apparatus is not positively recited as part of the apparatus and the limitation will be read as being capable of working the claimed material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (JP 2012187524 A, hereafter Sugiura).

Regarding Claim 1, Sugiura discloses a dry grinding machine (Fig. 3, Element 1) comprising:
A rotating shaft (Fig. 3, Element 30)
A first blade (Annotated Fig. 1, Element A) that is rotationally driven by the rotating shaft
A grinding chamber (Fig. 3, Element 2c) that houses the first blade
A feed-in section (Fig. 3, Element 23a) that feeds material to be processed, which is transported by hot air (Sugiura Machine Translation Page 4, 3rd Paragraph, the pressurized air ejects the ground material), into the grinding chamber from a direction intersecting the rotating shaft (Fig. 8, Element 23a, the feed-in inlet intersects the shaft)
A discharging section (Fig. 3, Element 24a) that is arranged on a side of the first blade opposite the feed-in section, in an axial direction of the rotating shaft, and discharges from the grinding chamber, along with the hot wind (Sugiura Machine Translation Page 4, 3rd Paragraph), the material to be processed that has been fed in the feed-in section and then ground by the first blade while being dried by the hot air (Sugiura Machine Translation Page 5, 7th Paragraph, the housing drying the material within the chamber as it is ground), wherein
The grinding chamber has a rotating body shape (a circular body shape) (Fig. 6, Element 2c) centered on the rotating shaft, and has a portion where an inner diameter becomes larger closer to the discharging section in the axial direction (the diameter gets progressively larger toward the discharge section), at least on the discharging section side of the first blade.

    PNG
    media_image1.png
    578
    649
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Sugiura, Fig. 3)


	Regarding Claim 2, Sugiura discloses:
A position of the rotating shaft (Fig. 3, Element 30) relative to the grinding chamber is fixed in the axial direction (the pulley, and thus the shaft attached to the pulley, is fixed relative to the grinding chamber) (Sugiura Machine Translation Page 6, 4th Paragraph), at both ends of the grinding chamber.

	Regarding Claim 3, Sugiura discloses:
The grinding chamber includes a portion (an instantaneous segment along the axial direction) (Annotated Fig. 1, Elements B1 & B2) where an inner diameter is constant (as 

	Regarding Claim 4, Sugiura discloses:
A second blade (Annotated Fig. 1, Element C) arranged on a side of the feed-in section opposite the first blade (Annotated Fig. 1, Element A), in the axial direction, wherein
A space between the second blade (Annotated Fig. 1, Element C) and the grinding chamber (Annotated Fig. 1, Element D) is capable of being sealed by high-pressure air whose pressure is higher than atmospheric pressure (Sugiura Machine Translation Page 8, 4th Paragraph, an air inlet (Fig. 1, Element 2d) arranged below the second blade which provides compressed air into the grinding chamber) (Page 4, 3rd Paragraph, the pressurized air used to evacuate the grinding chamber and thus sealing the space from ground material being pushed by the pressurized air).

	Regarding Claim 5, Sugiura discloses:
A ratio of the surface area of one side of any blade of a plurality of blades comprising the first blade and second blade to a cross sectional area of the grinding chamber including the second blade is greater for the second blade than for the other blade (as the blades of Sugiura get progressively larger in width from the bottom to the top to remain close to the wall however the size of the cross sectional area doesn’t change relative to one another, thus the ratio relative to the wall will gradually decrease as well).

	Regarding Claim 6
A blowing section (Fig. 1, Element 2d) that is arranged on a side of the feed-in section (Fig. 3, Element 23a) opposite the first blade (Annotated Fig. 1, Element A), in the axial direction, and blows hot wind into the grinding chamber (Sugiura Machine Translation Page 8, 4th Paragraph, steam and/or compressed air supplied into the chamber).

	Regarding Claim 7, Sugiura discloses:
The blowing section (Fig. 7, Element 2d) blows the hot wind along a line tangent to the grinding chamber in a cross section orthogonal to the rotating shaft of the grinding chamber (the inlet being tangent to the chamber per Fig. 7).

	Regarding Claim 8, Sugiura discloses:
A third blade (Annotated Fig. 1, Element E) arranged between the feed-in section (Fig. 1, Element 23a) and the blowing section (Fig. 1, Element 2d), in the axial direction.

	Regarding Claim 9, Sugiura discloses:
The third blade (Annotated Fig. 1, Element E) is arranged downstream from the feed-in section in a direction of gravity.

	Regarding Claim 10, Sugiura discloses:
A second blade (Annotated Fig. 1, Element C) arranged on a side of the feed-in section opposite the first blade (Annotated Fig. 1, Element A), in the axial direction, wherein
A space between the second blade (Annotated Fig. 1, Element C) and the grinding chamber (Annotated Fig. 1, Element D) is capable of being sealed by high-pressure air whose pressure is higher than atmospheric pressure (Sugiura Machine Translation Page th Paragraph, an air inlet (Fig. 1, Element 2d) arranged below the second blade which provides compressed air into the grinding chamber) (Page 4, 3rd Paragraph, the pressurized air used to evacuate the grinding chamber and thus sealing the space from ground material being pushed by the pressurized air).

	Regarding Claim 11, Sugiura discloses:
A ratio of the surface area of one side of any blade of a plurality of blades comprising the first blade and second blade to a cross sectional area of the grinding chamber including the second blade is greater for the second blade than for the other blade (as the blades of Sugiura get progressively larger in width from the bottom to the top to remain close to the wall however the size of the cross sectional area doesn’t change relative to one another, thus the ratio relative to the wall will gradually decrease as well).

	Regarding Claim 12, Sugiura discloses:
A fourth blade (Annotated Fig. 1, Element F) arranged between the first blade (Annotated Fig. 1, Element A) and the discharging section (Fig. 3, Element 24a), in the axial direction.

	Regarding Claim 13, Sugiura discloses:
The material to be processed is capable of grinding a food product (Sugiura Machine Translation Page 8, 6th Paragraph, okara a leftover food product).

	Regarding Claim 14
The material to be processed is capable of being any one of biomass fuel (Sugiura Page 8, 6th Paragraph, okara which is capable of being a biomass fuel source) and a hydrous solid fuel including lignite.

	Claims 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffield (GB 351281 A, hereafter Duffield).

Regarding Claim 1, Duffield discloses a dry grinding machine comprising:
A rotating shaft (Fig. 1, Element k)
A first blade (Annotated Fig. 2, Element G) (the first blade being a thin planar bar used to break up the material) that is rotationally driven by the rotating shaft
A grinding chamber (Fig. 1, Element P) that houses the first blade
A feed-in section (Fig. 1, Element U) that feeds material to be processed, which is transported by hot air, into the grinding chamber from a direction intersecting the rotating shaft
A discharging section (Fig. 1, Element W) that is arranged on a side of the first blade opposite the feed-in section, in an axial direction of the rotating shaft, and discharges from the grinding chamber, along with the hot wind (Col. 2, Lines 59-66), the material to be processed that has been fed in the feed-in section and then ground by the first blade while being dried by the hot air, wherein
The grinding chamber has a rotating body shape (a circular grinding chamber, Fig. 1, Element P) centered on the rotating shaft, and has a portion (Fig. 1, Element P) where an inner diameter becomes larger closer to the discharging section in the axial direction, at least on the discharging section side of the first blade.

    PNG
    media_image2.png
    724
    646
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Duffield, Fig. 1)


	Regarding Claim 3, Duffield discloses:
The grinding chamber includes a portion (Fig. 1, Elements C & H) where an inner diameter is constant, in the axial direction, at each end in the axial direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (In Seong Choi NPL (2015)) which teaches soybean waste (okara) which is used as a biomass fuel. (US 6360975) which teaches blades used to crush coal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725